DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 1, 3–6 and 8 are pending in this application.
Claims 2 and 7 are canceled.
Claims 1, 3–6 and 8 are rejected.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 5/4/2022 has been entered.
Claim Objections
Claim 6 is objected to because of the following informalities: the claim limitation “a second amount of data that needs to be synchronized with migration orders that starts from a downstream side…” should probably read “a second amount of data that needs to be synchronized with migration orders that start[s] from a downstream side…” Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 3-6 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The limitations “determining...a data synchronization time using the migration order of the software pieces to be migrated is reduced comparing with a data synchronization time using other migration orders of the software pieces” in claim 1 and “determining that data synchronization time using the migration order of the software pieces to be migrated is reduced comparing with a data synchronization time using other migration orders of the pieces” is unsupported by the original written description/specifications or the claims.
The specific claimed act or step of the comparing of data synchronization time amongst the different migration orders for determining the whether data synchronization time is in fact reduced is not supported by the original written description/specification or the claims.

Claims 3, 4, 6 and 8, including the subject matter of the respective independent claims 1 and 5, are also similarly rejected.
Response to Arguments
Objections to claims 1, 3 and 7 is withdrawn in light of the amendments filed on 4/4/2022.

Rejection of claims 1 and 3-8 under 35 U.S.C. § 112 (b) is withdrawn in light of the amendments filed on 4/4/2022.

Applicant’s arguments, see pages 5-6, filed 4/4/2022, with respect to the rejection(s) of claim(s) 1 and 5 under 35 U.S.C. § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Cao et al. (2016/0191326), Ruckstuhl et al. (2017/0250917), Onoue (2018/0046489), Felstaine et al. (9,730,262), and Sekiguchi (2011/0161491)*.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. § 103 as being unpatentable over Cao et al. (2016/0191326) in view of Ruckstuhl et al. (2017/0250917), and further in view of Onoue (2018/0046489).
Regarding claims 1 and 5, Cao teaches A communication system comprising:
at least one computer; and a storage device storing a computer program executable on the at least one computer, wherein execution, by the at least one computer (Fig. 1), of the computer program causes the at least one computer to perform operations comprising:
determining, based on software pieces through which a traffic flow passes, the software pieces running on a predetermined server; determining, based on an order of the software pieces through which the traffic flow passes, a migration order of the software pieces to be migrated (Abstract, appliance migration mechanism (AMM) optimizes migration of a live virtual appliance with virtual objects between cloud environments; the AMM determines an order of migration for the virtual objects; Fig. 4; ¶61, for example, AMM 350 can determine which of the objects as well as in what order the A, B and C to move from cloud system 412 to cloud system 414, where physical traffic traverses over network connections 424 and 426; see also Figs. 5A to 5G; lastly, servers may comprise cloud computing resources within the cloud 412 and 414),
data in the software pieces is synchronized between the predetermined server and a migration destination server (¶5, i.e. live migration); and
performing a control that migrates the software pieces to the migration destination server based on the migration order of the software pieces to be migrated (Figs. 5A-G and 6A-G, virtual objects from one cloud to another cloud can be migrated based on the migration order determined by the AMM unit),
However, Cao does not explicitly teach wherein the traffic flow is a one-way flow, the software pieces are migrated in order from an upstream side, a data synchronization time using the migration order of the software pieces to be migrated is reduced comparing with a data synchronization time using other migration orders of the software pieces, and wherein a traffic flow reaching a downstream side is less than a second traffic flow using other migration orders that start from the downstream side or from between the upstream side and the downstream side.
Ruckstuhl from the same field of endeavor teaches wherein the traffic flow is a one-way flow, the software pieces are migrated in order from an upstream side (Fig. 11; ¶¶33-37, a chain of service functions is shown; though the service chaining system identifies the dotted lines as associated bi-directional service chain, the solid lines and the dotted lines comprise two unidirectional service function chains that go in opposite directions; However, "the determination unit determines the migration order of the software pieces to be migrated so that the software pieces are migrated in order from an upstream side" is not explicitly taught - instead, Cao suggests the ability to perform software piece migration in order from an upstream side in Figs. 6A-G, by employing migration methods as shown in the figures, best way to also migrate in the most cost effective way would have been to start migration from one end of the migrating link and then traverse down the chained migration links; the lowest cost of performing migrations in this way would have included starting the migration from either ends, the object C or the object A),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Ruckstuhl to implement known-situations where service function chains comprise functions that traverse in unidirectional fashion. By employing unidirectional service function chains, live migration methods and capabilities as disclosed in Cao would have found advantages the more types of service function chains that can be live-migrated, which would have increased the capabilities of the live-migration functionalities of Cao.
However, the teachings do not explicitly teach a data synchronization time using the migration order of the software pieces to be migrated is reduced comparing with a data synchronization time using other migration orders of the software pieces, and wherein a traffic flow reaching a downstream side is less than a second traffic flow using other migration orders that start from the downstream side or from between the upstream side and the downstream side.
Onoue from the same field of endeavor teaches a data synchronization time using the migration order of the software pieces to be migrated is reduced comparing with a data synchronization time using other migration orders of the software pieces (Fig. 2; ¶¶52, 56 and 85, ability to migrate virtual machines 3 to and fro is shown; migration order can be determined so that the overall time or total time taken for migration of all the virtual machines 3 is identified; the migration occurs from set of known physical machines 2 to destination servers which are also known amongst set of physical machines 2), and
wherein a traffic flow reaching a downstream side is less than a second traffic flow using other migration orders that start from the downstream side or from between the upstream side and the downstream side (Fig. 2; ¶¶52, 56 and 85, ability to migrate virtual machines 3 to and fro is shown; migration order can be determined so that the overall time or total time taken for migration of all the virtual machines 3 is identified; the migration occurs from set of known physical machines 2 to destination servers which are also known amongst set of physical machines 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Cao using Onoue to optimize migration of virtual machines, one advantage being the overall time of migration being saved and the migration of all machines to be migrated occur in the quickest way.

Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Cao et al. (2016/0191326) in view of Ruckstuhl et al. (2017/0250917), further in view of Onoue (2018/0046489), and further in view of Felstaine et al. (9,730,262).
Regarding claim 4, Cao, Ruckstuhl and Onoue teach the limitations of claim 1. However, the teachings do not explicitly teach wherein based on there being a plurality of traffic flows, a software piece in a traffic flow with priority set to be high is migrated earlier than a software piece in a traffic flow with the priority set to be low.
Felstaine from the same field of endeavor teaches wherein based on there being a plurality of traffic flows, a software piece in a traffic flow with priority set to be high is migrated earlier than a software piece in a traffic flow with the priority set to be low (col. 21 ll. 47-67 to col. 22 ll. 1-11, migration of VNF instances can be based on migration prioritizing rules as well as determining priorities of migration processes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Cao using Felstaine to also perform live migration of virtual network function instances. By having the ability to perform live migration, many advantages would have followed similar to live migration of virtual machines such as being able to scale instances on demand or dynamically re-allocating resources dedicated to the instances thereby improving scalability or cost savings.

Claim 6 is rejected under 35 U.S.C. § 103 as being unpatentable over Cao et al. (2016/0191326) in view of Ruckstuhl et al. (2017/0250917), further in view of Onoue (2018/0046489), and further in view of Sekiguchi (2011/0161491).
Regarding claim 6, Cao, Ruckstuhl and Onoue teach the limitations of claim 1. However, the teachings do not explicitly teach wherein an amount of data of the software pieces that needs to be synchronized using the migration order of the software pieces to be migrated is less than a second amount of data that needs to be synchronized using other migration orders that starts from the downstream side or from between the upstream side and the downstream side.
Sekiguchi from the same field of endeavor teaches wherein an amount of data of the software pieces that needs to be synchronized using the migration order of the software pieces to be migrated is less than a second amount of data that needs to be synchronized using other migration orders that starts from the downstream side or from between the upstream side and the downstream side (¶11, with respect to live migration of virtual machines, considerations such as amount of memory to be migrated can be a factor in determining a deployment plan that specifies a sequence of live migrations made in advance).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Cao using Sekiguchi to determine the best order of migration for live migration of virtual objects. By taking into account the overall size of objects to be migrated, such as taking size of the objects to be migrated into account, advantages such as earlier migration of smaller objects could be achieved.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAE KIM whose telephone number is (571)270-0621. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAE KIM/
Examiner, Art Unit 2458                                                                                                    

/KEVIN T BATES/             Supervisory Patent Examiner, Art Unit 2458